DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-7 and 10-13 are pending and have been examined below.

Divisional
This application is a division application (“DIV”) of U.S. App 15387763, now Pat# No 10276043.  See MPEP §201.06.  In accordance with MPEP §609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, 

Election/Restrictions
Claims 8 and 9 have been cancelled and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/21.

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first computing device configured to receive…", "a receiving device configured to receive…", and "a second computing device configured to compile…".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 and 10-13 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 1
calibrated with the real time object identification data, which is more consistent with the art. Examiner has thus examined the claims based on this interpretation in which the vehicle sensor is calibrated with the real time object identification data.

Claim 6
The claim recites "wherein the second computing device further determines if the data from the first computing device and the receiving device identify the same object." The first computing device data, as described in claim 1, is vehicle dynamics data. There is no indication nor suggestion that the first computing device data is somehow able to indicate identification of the object. Thus, it is not clear how it can be determined if the data from the first computing device identifies the same object as data from the receiving device. Clarification is required.
	
Claim 7


Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claims 1-7 and 10-12, under the broadest reasonable interpretation these claims are directed to a computer program only. 
"Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory processes, as they are not 'acts' being performed." MPEP §2106.03 I. Because the claims recite only abstractions that are neither "things" nor "acts," the claims are not within one of the four statutory classes of invention.  Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 USC §101. 
"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, Claims 1-7 and 10-12 are system claims directed to a first computing device, a receiving device, and a second computing device. Because Applicant's specification does not lexicographically define said terms to be hardware, Examiner uses the broadest reasonable interpretation to interpret these devices as software. Thus, Examiner interprets claims 1-7 and 10-12 as directed to software alone.
To overcome this particular 35 USC § 101 rejection and assuming the original specification supports such an amendment in accordance with 35 USC § 112 1st paragraph, Examiner recommends (by way of example only) Applicant amend claim 1 to state that the vehicle sensor training system comprises a controller, wherein the controller comprises the recited first computing device, receiving device, and second computing device.

Additionally, claims 1-7 and 10-13 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes (specifically, 
	Regarding step 1 of the analysis, the claim is directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claim is determined to recite an abstract idea. The claim recites receiving dynamics data from a host vehicle; receiving real time object identification data from a reference target; compiling the dynamics data and the real-time object identification data; and training a vehicle sensor with the real time object identification data. According to the 2019 PEG, these mental processes are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as a first computing device, a receiving device, and a second computing device. However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, these additional elements may be seen as: mere instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements deemed as insignificant extra-solution activity in step 2A that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 2-7 and 10-13 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner notes that subject matter, if supported by the disclosure, regarding controlling the host vehicle based on the trained sensor would be sufficient to overcome the rejection under 35 USC 101 if included in the independent claim. Applicant is invited 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12 and 13 are rejected under 35 USC 102 as being anticipated by US 20150012172 ("Hegemann").

Claim 1
Hegemann discloses a vehicle sensor training system (abstract), comprising: 
a first computing device configured to receive dynamics data from a host vehicle (0014 standstill of the vehicle can be determined in particular from speed sensor data or from data of at least one environment sensor.); 
a receiving device configured to receive real time object identification data from a reference target (0027 device includes detection and identification means for traffic light signals from data of at least one environment sensor.); and 
a second computing device configured to compile the dynamics data from the first computing device and the real-time object identification data from the  identification of a change from signal Ito signal II from the data of a camera sensor by means of an image processing a calibration of a plurality of environment sensors can be prepared. By the identification of a change to signal III the calibration of a plurality of environment sensors can be started, in particular when it is ensured that the own vehicle is at a standstill (e.g. from speed sensor data or also from camera data)., 0026 calibration is performed by at least one environment sensor of a first type and at least one environment sensor of a second type. The data of the at least two environment sensors of the first and second type are entered into a common occupancy grid. The environment sensor of the first type can be, for example, a beam sensor and the environment sensor of the second type can be, for example, a camera sensor., 0018 detection and identification of traffic light signals is performed from the data of a camera sensor).

Claim 2
Hegemann discloses wherein the dynamics data includes one of a vehicle speed level, a vehicle acceleration rate, a vehicle yaw rate, a vehicle steering wheel position, a vehicle brake position, a vehicle throttle position, and a vehicle transmission gear position (0014 standstill of the vehicle can be determined in particular from speed sensor data or from data of at least one environment sensor.).

Claim 3
 standstill of the vehicle can be determined in particular from speed sensor data or from data of at least one environment sensor.).

Claim 4
Hegemann discloses wherein the receiving device is interconnected with an antenna configured to receive an electromagnetic radio-frequency signal from the reference target (0020 the detection and identification of traffic light signals can be performed from the data of a vehicle communication unit (C2X). For this purpose, the traffic light can send data regarding its current traffic light signal or condition to the communication unit of the vehicle. Examiner notes that antennas and electromagnetic radio-frequency signals were well-known in the art before the effective filing date as means for receiving data).

Claim 5
Hegemann discloses wherein the electromagnetic radio-frequency signal includes at least the real-time object identification data (0020 the detection and identification of traffic light signals can be performed from the data of a vehicle communication unit (C2X). For this purpose, the traffic light can send data regarding its current traffic light signal or condition to the communication unit of the vehicle.).

Claim 6
 a vehicle also standing at the red light can be in the detection range (2) of the long-range radar and in the detection range (3) of the stereo camera. The calibration effects that subsequently both environment sensors generate matching data (e.g. position of the object, the distance between the own vehicle and the object, extension of the object) for the stationary vehicle.).

Claim 12
Hegemann discloses wherein the second computing device selectively trains the vehicle sensor based on an availability of the dynamics data and the real time object identification data (0016 in particular on the basis of the detection of stationary objects a multi-sensor calibration can be performed, in which the environment sensors available in the vehicle can at least be calibrated against each other in pairs.).

Claim 13
Hegemann discloses a vehicle comprising the vehicle sensor training system of claim 1 (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 7 is rejected under 35 USC 103 as being unpatentable over Hegemann in view of US20140140353 ("Stahlin").

Claim 7
Hegemann fails to disclose wherein the second computing device identifies priority between the dynamics data and the real-time object identification data when the data identifies a different object from that of the receiving device. However, Hegemann does disclose wherein the second computing device further determines if the data from the first computing device and the receiving device identify the same object (0040). Furthermore, Stahlin teaches wherein the second computing device identifies priority between the dynamics data and the real-time object identification data when the data identifies a different object from that of the receiving device (0023 a priority can be allocated to a class of relevance. A different priority can preferably be allocated to different classes of relevance. It is also possible to allocate different priorities to data or the associated objects in a class of relevance in the sense of a division according to importance of the data in order to sort the received data according to their importance within a class of relevance also.).
	Hegemann and Stahlin both disclose vehicle systems that sense objects in the surroundings. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Stahlin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Hegemann in view of US20140277986 ("Mahler").

Claim 10
Hegemann fails to disclose wherein the second computing device outputs a predicted phase and timing for one or more upcoming traffic lights based on the trained vehicle sensor. However, Hegemann does disclose determining phase and timing for traffic lights based on the trained vehicle sensor (0023). Furthermore, Mahler teaches wherein the second computing device outputs a predicted phase and timing for one or more upcoming traffic lights based on the trained vehicle sensor (0020 combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals…GPS data…camera data, 0022 The data are then analyzed at step 220. Advanced modeling, data mining, and/or machine learning techniques may be used to predict traffic signal information, including signal phase and timing (SPAT) information).


Claim 11
Hegemann fails to disclose wherein the second computing device outputs a predicted sign type for one more upcoming traffic signs based on the trained vehicle sensor. However, Hegemann does disclose determining phase and timing for traffic lights based on the trained vehicle sensor (0023). Furthermore, Mahler teaches wherein the second computing device outputs a predicted sign type for one more upcoming traffic signs based on the trained vehicle sensor (0020 combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals…GPS data…camera data, 0022 The data are then analyzed at step 220. Advanced modeling, data mining, and/or machine learning techniques may be used to predict traffic signal information, including signal phase and timing (SPAT) information).
	Hegemann and Mahler both disclose systems of determining traffic signal phases. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Mahler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Hegemann and Mahler would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the second computing device outputs a predicted sign type for one more upcoming traffic signs based on the trained vehicle sensor.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892. US20170010612 describes a vehicle controller which includes an identification unit that identifies an operation state of a traffic signal existing on a route up to a destination; a setting unit that sets an automated drive mode section on the route based on the operation state of the traffic signal identified by the identification unit, the automated drive mode section being a section where an automated drive mode of controlling acceleration, deceleration, or steering is permitted during travelling of a vehicle; and a travel control unit that controls the travelling of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663